It appears from the statement of case on appeal, which constitutes the entire record sent to this Court, that the constitutionality of chapter 613, Public-Local Laws, 1927, is sought to be presented for decision. But as only a synopsis of the complaint has been sent up, we are not in position to say that the question is squarely presented. We are disposed to think that it is not. At any rate, no error appears on the face of the record. Appellate courts never anticipate questions of constitutional law in advance of the necessity of deciding them; nor do they venture advisory opinions on such questions. Wood v. Braswell, 192 N.C. 588,135 S.E. 529; Person v. Doughton, 186 N.C. 723, 120 S.E. 481.
It is provided by Rule 19, sec. 1, of the Rules of Practice in the Supreme Court that "the pleadings on which the case is tried, the issues and the judgment appealed from shall be a part of the transcript in all cases." 192 N.C. p. 847. The appeal, therefore, must be dismissed for failure to send up the necessary parts of the record proper. Schwarberg v.Howard, 197 N.C. 126, 147 S.E. 741.
Appeal dismissed.